Citation Nr: 0837863	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  08-06 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea (OSA).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for OSA, 
hepatitis C, and migraine headaches.  

In July 2008, a hearing was held before the undersigned 
sitting at the RO.  At that time, the veteran submitted 
additional evidence with a waiver of RO jurisdiction.

The issues of service connection for hepatitis C and migraine 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran has a current diagnosis of OSA; the record does 
not contain credible evidence relating this disability to 
active military service.  


CONCLUSION OF LAW

OSA was not incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the initial rating decision, by letter dated in May 
2007, the veteran was notified of the evidence necessary to 
substantiate his claim for service connection for OSA.  He 
was advised of the information and evidence that VA would 
obtain and of the information and evidence he was responsible 
for providing.  He was asked to submit any evidence in his 
possession that pertained to his claim.  The letter also 
provided information on how VA assigns disability ratings and 
effective dates.  

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The claims file contains the veteran's service 
treatment records, service personnel records, and VA medical 
center (VAMC) records.  The veteran has not identified 
additional records that need to be obtained.  

The Board acknowledges that the veteran has not been provided 
a VA examination regarding his claim for service connection 
for OSA.  In initial service connection claims, the VA must 
provide a medical examination where there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Court in McLendon 
observed that the third prong, which requires an indication 
that the claimant's disability or symptoms "may be" 
associated with the established event, is a low threshold.  
Id. at 83.  Credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation is 
one type of evidence that may indicate a current disability 
is associated with service.  Id.  See also Charles v. 
Principi, 16 Vet. App. 370 (2004).

Service records are negative for any evidence of a sleeping 
disorder.  The veteran testified that he snored during 
service and would wake up choking and gagging.  He reported 
continued sleep problems since that time.  The veteran is 
competent to report symptoms capable of lay observation, such 
as snoring, choking, and gagging.  See Charles, supra.  As 
will be discussed in greater detail below, however, the Board 
does not find the veteran's reports of in-service symptoms 
credible as there are no complaints of such difficulties 
during service and on report of medical history completed in 
December 1975, he specifically denied having or having had 
frequent trouble sleeping.  There is no evidence otherwise 
suggesting a relationship between the currently diagnosed OSA 
and service.  Consequently, the Board finds that the 
requirements for a VA examination are not met.  See 38 C.F.R. 
§ 3.159(c)(4) (2007); see McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2007).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007).

At the hearing, the veteran testified that during service he 
snored a lot and over the years it seemed like it progressed.  
He reported that during service he would wake up gagging and 
choking.  He found out later that this was what they call 
sleep apnea because he wasn't sleeping properly or breathing 
properly while he slept.  

Review of VAMC records shows that the veteran was seen for an 
Ear, Nose, and Throat (ENT) consult in July 2006.  At that 
time, he reported a history of heavy snoring for the past one 
year.  He reported that he feels sleepy during the day.  On 
polysomnogram consult in January 2007, the veteran reported a 
30 pound weight gain over the past year.  Sleep study 
confirmed severe OSA.  Pulmonary note dated in March 2007 
documents reports by the veteran's fiancée of significant 
snoring and witnessed apneas, worsening over the past three 
years.  

As discussed above, the veteran is competent to report 
symptoms such as snoring and gagging.  See Charles, supra.  
However, the veteran's reports of in-service symptoms 
continuing to date are not considered credible.  Service 
treatment records are negative for any complaints of snoring 
or related problems.  In fact, in the December 1975 report of 
medical history, the veteran denied having frequent problems 
sleeping.  

The Board has considered the holding of the United States 
Court of Appeals for the Federal Circuit held in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  However, in this case, 
the record is not merely silent for any complaints or 
findings; rather, the service medical records show that he 
specifically denied any problems sleeping at separation.  For 
this reason, the Board finds the veteran's report of a 
continuity of symptomatology since service to not be 
credible.

The Board further finds the credible evidence shows the 
veteran first presented with complaints of sleep disordered 
breathing in 2006, approximately 30 years following discharge 
from service.  The evidence does not establish the veteran 
had OSA during service and the record does not contain 
competent medical evidence relating his current diagnosis to 
military service or events therein.  The veteran's contention 
that his current disability is related to service is 
acknowledged.  The veteran, however, is not competent to 
diagnose OSA or to provide a medical etiology opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

On review, the preponderance of the evidence is against the 
claim for service connection for OSA and the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2007).  


ORDER

Entitlement to service connection for OSA is denied.  




REMAND

Under VCAA, VA has a duty to assist the veteran in the 
development of a claim.  This includes a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2007).

Hepatitis C

At the hearing, the veteran testified that he did not have 
any risk factors for hepatitis C other than immunizations by 
air gun injection during service.  He denied tattoos, 
multiple sex partners, IV drug abuse, or blood transfusions.  

Primary care note dated in October 2006 indicates the veteran 
did not recall any risk factors for hepatitis C other than 
the Vietnam era and blood transfusion for his knee surgeries.  
Impression was borderline hepatitis C antibody positive.  
Liver consult dated in November 2006 indicates the veteran 
was diagnosed in April 2006.  He denied tattoos, IV drug use, 
illicits, or sexual promiscuity.  He reported vaccines during 
service using the needle gun and orthopedic surgeries in the 
late 1990's with blood transfusions.  The examiner indicated 
that at this time, there was no clear etiology for HCV 
(hepatitis C virus) identified.  

In his October 2007 notice of disagreement, the veteran 
referenced information indicating the transmission of the 
virus by air gun is "biologically plausible."  VA Fast 
Letter 04-13 (June 29, 2004) discusses the relationship 
between immunization with jet injectors and hepatitis C 
infection as it relates to service connection.  Various key 
points were noted with the following conclusion:
 
The large majority of HCV infections can 
be accounted for by known modes of 
transmission, primarily transfusion of 
blood products before 1992, and injection 
drug use.  Despite the lack of any 
scientific evidence to document 
transmission of HCV with airgun 
injectors, it is biologically plausible.  
It is essential that the report upon 
which the determination of service 
connection is made includes a full 
discussion of all modes of transmission, 
and a rationale as to why the examiner 
believes the airgun was the source of the 
veteran's hepatitis C.

Service treatment records show that the veteran received 
various immunizations and the veteran provided credible 
testimony that he received in-service injections from an 
airgun.  Although the veteran denied having blood 
transfusions, VAMC records document a history of transfusions 
in the late 1990's.  There is no evidence of any other risk 
factors and the record does not contain information regarding 
the etiology of the virus.  On the contrary, the November 
2006 physician indicated that a clear etiology had not yet 
been identified.  The record does not contain a medical 
opinion discussing the veteran's risk factors in detail and 
given the statement that transmission of the infection with 
airgun injectors is biologically plausible, the Board finds 
that an examination with medical opinion is warranted.  See 
38 C.F.R. § 3.159(c)(4) (2007).

Migraine headaches

At the hearing, the veteran testified that his headaches 
started in the military.  He reported that they have 
continued since discharge, becoming more severe.  The veteran 
is competent to report having headaches.  See Charles, supra.  
The veteran's testimony of in-service and continuing symptoms 
is considered credible.  In this regard, the Board notes that 
on report of medical history completed at the time of 
enlistment, the veteran denied frequent or severe headaches; 
and that on report of medical history dated in December 1975, 
he reported frequent or severe headaches.  Service treatment 
records also show complaints of frontal headaches in April 
1975 associated with sinusitis.  The veteran's testimony 
satisfies the third element identified in McLendon, supra.  

VAMC records show continued complaints of headaches.  
Neurology note dated in August 2005 documents a history of 
lifelong adult migraines.  Neurology note dated in June 2008 
includes an assessment of history of migraine and analgesic 
overuse headaches.  Brain MRI in June 2008 showed:

Scattered foci of T2 prolongation in the 
periventricular subcortical white matter 
which are nonspecific but typically 
ascribed to microvascular ischemic 
disease.  Otherwise, unremarkable 
examination of the brain.

Given the veteran's complaints of headaches during service 
and continuing since that time, along with medical evidence 
of current treatment, the Board finds that an examination 
with medical opinion is warranted.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an appropriate 
VA examination to determine the nature and 
etiology of hepatitis C.  All necessary 
tests, if any, should be requested.  The 
claims file must be available for review 
and the examiner is requested to obtain a 
detailed history regarding risk factors 
for hepatitis.  After reviewing the file, 
the examiner should render an opinion as 
to whether the veteran currently has 
hepatitis C that is at least as likely as 
not related to active military service or 
events therein, to include airgun 
injections.  In making this determination, 
it is essential that the report include a 
full discussion of all modes of 
transmission and a rationale as to why the 
examiner believes the airgun was or was 
not the source of the veteran's hepatitis 
C.  
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  
	
2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of his headaches.  
All necessary tests, if any, should be 
requested.  The claims file must be 
available for review.  After reviewing the 
file, the examiner should render an 
opinion as to whether the veteran 
currently has migraine headaches that are 
at least as likely as not related to his 
reports of frequent headaches during 
active military service.  
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Upon completion of the above 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the issues of entitlement to 
service connection for hepatitis C and for 
migraine headaches.  If any benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a SSOC and given the opportunity 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


